Filed 4/27/22 P. v. Dignan CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                      F081229, F081232
           Plaintiff and Respondent,
                                                                              (Super. Ct. Nos. 19CMS2858,
                    v.                                                                 18CM4785)

    LYNN BEDRIJO DIGNAN,
                                                                                          OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Michael J.
Reinhart, Judge.
         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill, F. Matt
Chen and Catherine Tennant Nieto, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Detjen, Acting P. J., Meehan, J. and Snauffer, J.
       Appointed counsel for defendant Lynn Bedrijo Dignan asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of her right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       On August 17, 2018, in case No. 18CM4785 (4785), during a probation search of
a probationer’s residence where defendant was staying, officers searched defendant’s bag
and found syringes containing a clear liquid, plastic zip bags containing
methamphetamine, and a digital scale. Defendant admitted she injected
methamphetamine.
       On September 11, 2018, in case No. 4785, the Kings County District Attorney
charged defendant with possession of methamphetamine for sale (Health & Saf. Code,
§ 11378;1 count 1) and misdemeanor possession of drug paraphernalia (§ 11364,
subd. (a); count 2). The complaint further alleged defendant had suffered a prior
“strike” conviction within the meaning of the “Three Strikes” law (Pen. Code, §§ 667,
subds. (b)–(i), 1170.12, subds. (a)–(d)).
       On February 5, 2019, defendant pled no contest to count 1 in exchange for
six months’ probation, which the trial court subsequently granted on March 7, 2019.
       On April 29, 2019, in case No. 19CMS2858 (2858), officers conducted a traffic
stop of defendant. When they searched her purse, they found syringes containing a clear
liquid, plastic zip bags containing methamphetamine, hundreds of empty zip bags, an
electronic scale, and a notebook with names and dollar amounts of $10 and $15. Officers
arrested defendant and transported her to the county jail for possession of

1      All statutory references are to the Health and Safety Code unless otherwise noted.


                                             2.
methamphetamine. As she entered the jail, defendant passed by a posted sign that plainly
stated it was a felony to bring drugs into the jail. A search of defendant’s person at the
jail produced 36 grams of methamphetamine, which was then provided to the officers.
       On June 19, 2019, the Kings County District Attorney filed a complaint in case
No. 2858, followed by an information, charging defendant with bringing contraband into
the jail (Pen. Code, § 4573, subd. (a); count 1), possession of methamphetamine for sale
(§ 11378; count 2), sale or transportation of methamphetamine (§ 11379, subd. (a);
count 3), possession of heroin for sale (§ 11351; count 4), and sale or transportation of
heroin (§ 11352, subd. (a); count 5). The information further alleged defendant had
suffered a prior strike conviction within the meaning of the Three Strikes law. Based on
the new offenses, the trial court revoked defendant’s probation in case No. 4785.
       On September 16, 2019, defendant filed a motion to suppress the evidence found
during the search of her bag. The People filed an opposition, and the trial court denied
the motion.
       On January 10, 2020, defendant admitted the violation of probation and accepted a
plea offer in both cases. In case No. 2858, she pled guilty to counts 1 and 2 and admitted
the prior strike conviction in exchange for a four-year sentence. In case No. 4785, she
pled guilty to count 1 in exchange for an eight-month sentence.
       On February 11, 2020, defendant filed a motion to withdraw the plea on the
ground that, at the time of the plea, she did not understand she would be waiving her right
to challenge her prior strike allegation.
       On March 11, 2020, the trial court denied the motion, then sentenced defendant to
the agreed-upon sentence of four years eight months, as follows: In case No. 2858, on
count 1, the lower term of four years (two years, doubled pursuant to the Three Strikes
law) and on count 2, the same term, to be served concurrently; in case No. 4785, on
count 1, eight consecutive months (one-third the midterm).



                                             3.
       Defendant filed a timely notice of appeal listing both cases. The trial court denied
defendant’s request for a certificate of probable cause. On January 29, 2021, we ordered
the cases consolidated.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             4.